                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                  8:18CR71
                      Plaintiff,

        vs.                                              PRELIMINARY ORDER OF
                                                              FORFEITURE
 YOSVANI GALINDO,

                      Defendant.



       This matter is before the Court on the United States= Motion for Preliminary Order

of Forfeiture, ECF No. 41. The Court has reviewed the record in this case and, being

duly advised in the premises, finds as follows:

       1. The Defendant has entered into a Plea Agreement, ECF No. 40, whereby he

agreed to enter pleas of guilty to Counts I and III of the Indictment and agreed to admit

the Forfeiture Allegation. Count I charged the Defendant with possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1). Count III

charged a violation of Title 18, United States Code, Section 924(c)(l )(A). The Forfeiture

Allegation asserted that the Defendant used seized money to facilitate the controlled

substance violation and/or that the seized money was derived from proceeds obtained

directly or indirectly as a result of the commission of the controlled substance violation.

The Plea Agreement stated that the amount of seized money was $20,600.00. The

Government has since learned that the amount seized was $20,612.00. Defendant has

not responded or otherwise objected to the amount.
       2.   By virtue of said plea of guilty, the Defendant forfeits his interest in the

$20,612.00, and the United States is entitled to possession of said currency, pursuant to

21 U.S.C. ' 853.

       3. The United States= Motion for Preliminary Order of Forfeiture will be granted.

Accordingly,

       IT IS ORDERED:

       A. The United States= Motion for Preliminary Order of Forfeiture, ECF No. 41, is

hereby sustained.

       B. Based upon the Forfeiture Allegation of the Indictment and the Defendant=s

plea of guilty, the United States is hereby authorized to seize $20,612.00.

       C. The Defendant=s interest in the aforementioned currency is hereby forfeited to

the United States for disposition in accordance with the law, subject to the provisions of

21 U.S.C. § 853(n)(1).

       D. The aforementioned currency is to be held by the United States in its secure

custody and control.

       E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States forthwith shall publish for

at least thirty consecutive days on an official internet government forfeiture site,

www.forfeiture.gov, notice of this Order, Notice of Publication evidencing the United

States=s intent to dispose of the currency in such manner as the Attorney General may

direct, and notice that any person, other than the Defendant, having or claiming a legal

interest in any of the subject currency must file a Petition with the court within thirty days

of the final publication of notice or of receipt of actual notice, whichever is earlier.


                                               2
       F. Said published notice shall state the Petition referred to in Paragraph E, above,

shall be for a hearing to adjudicate the validity of the Petitioner=s interest in the currency,

shall be signed by the Petitioner under penalty of perjury, and shall set forth the nature

and extent of the Petitioner=s right, title or interest in the subject currency and any

additional facts supporting the Petitioner=s claim and the relief sought.

       G. The United States may also, to the extent practicable, provide direct written

notice to any person known to have an interest in the currency to this Order as a substitute

for published notice as to those persons so notified.

       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

       Dated this 19th day of November, 2018.


                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   United States District Judge




                                              3
